DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are   moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	As to the previous objection to the drawings, Applicant  has amended the specification at paragraph 57 so that the reference numeral “14” is eliminated which renders the objection to the drawings moot. Examiner withdraws this objection
	Claim 1 has been amended to recite “a handling tool”,  which now provides an antecedent basis for Claim 14 which was previously rejected under 35 U.S.C. § 112(b) for this. Therefore, the previous rejection under 35 U.S.C. § 112(b) is withdrawn.


	Claim 1 is amended to incorporate features of original Claims 9-11 which are thereby canceled. Claim 1 now recites, among its other original features, a “handling tool.” Therefore, new grounds of rejection apply to Claim 1 as  necessitated by amendment in addition to applying to new Claims 16 and 17.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarra Pruna (ES 2 353 171 A1 of record) in view of Wilson (US 4,379,687).
Regarding Claim 1, Navarra Pruna discloses a dating system for molds (p. 1, abstract), comprising:
 - a marking element (Fig. 1 p. 3 13th paragraph …marker that the invention proposes …) that engraves a determined date (p. 2 1st paragraph under Object of the Invention …designed to obtain any type of mark or sign on the surface of injected plastic parts, such as the date on which said parts have been manufactured…), characterized in that said marking element (p. 2 paragraphs 9th, 10th:…marker …is constituted from a steel rule… the said rule  as at its upper end …a variable number of digits…) comprises interchangeable inserts (Figs. 1, 2 p. 3 14th 15th  paragraphs digits – 7) that indicate said determined date, said determined date being defined by letters and/or numbers, forming a line (Fig. 1 p. 2 8th paragraph …based on a linear bearing….). 


    PNG
    media_image1.png
    285
    174
    media_image1.png
    Greyscale

	However, while Navarra Pruna discloses a marking element comprising interchangeable inserts, it does not disclose a handling tool to place and remove said interchangeable inserts. 
	Wilson teaches a means to impart indicia to articles produced in a mold apparatus (abs). This means includes the use of the placing and removal of interchangeable inserts (Figs. 2, 6  abs, Col. 1 51-52 Col. 2 ll. 40-41 bar members ...are insertable into and removable from the mold apparatus; indicia carrying bars – 30)  as part of a handling tool (Fig. 3, 6 Col. 3 ll. 60-61; Col. 4 ll. 5-14 indicia carrying bars – 30 slot – 34 in the upper surface of the base plate – 23;  bars are capable of sliding relative to each other...bars can be very accurately located with respect to the base plate – indicating that they are handled).
	where a  handling tool  (Col. 1 ll. 49-56 slidable bar members which are insertable into and removable from the mold apparatus ...can be changed by simply utilizing different combinations of the slidable bar numbers  - which requires hand ability) comprises a recess for placing one or more interchangeably inserts (Fig. 4 ll. 3-4 bars – 30 ...reside in their respective slots – 34-36...) and 
	a stop for retaining said interchangeable inserts in said recess (Figs. 2, 6 Col. 4 ll. 8-12 ...bars are in engagement with the abutment surface – 43 slots – 34-36). See Fig. 6 below.
			
    PNG
    media_image2.png
    827
    1245
    media_image2.png
    Greyscale

			
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Navarra Pruna with Wilson, 	whereby a dating system for molds with interchangeable inserts for indicating determined dates, as disclosed by Navarra Pruna, would also provide that that these interchangeable inserts would be in a form as in Wilson (See Figure 6 above),  whereby these interchangeable inserts would be placed and removed  with a recess and stop for retaining these interchangeable inserts  and acting as a handling tool as taught by Wilson.  One with ordinary skill in the art would consider this as advantageous because of the versatility in changing identification numbers (Col. 5 ll. 3- 21) and reliable construction because the number of parts to be maintained are at a minimum (Col. 5 ll. 22-29). Moreover, because these interchangeable inserts are in the form of a handling tool, the number indicia can be changed by simply utilizing different combinations of the slidable bar numbers (Col 1 ll. 54-56).

Regarding Claim 2, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 1 and Navarra Pruna further discloses wherein said letters and/or numbers indicate a day, a month, a week and/or a year number (p. 2 5th paragraph 8th paragraph …months of the year, the month, or any information required to indicate plastic parts…;… …invention resolves…problem…).

Regarding Claim 3, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 1 and Navarra Pruna further discloses wherein interchangeable inserts (6)   are removably mounted (Fig. 8 p. 3 1st 11th paragraphs…changes in dating are made by changing those individualized digits necessary…) on a support (Fig. 1 p. 3 14th paragraph rule [support] – 1…occupied by a variable number of digits – 7). 

Regarding Claim 4, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 3 and Navarra Pruna further discloses wherein said support comprises a housing provided with a locking element (abstract …fixed to the rule – 1 by means of at least one permanent magnet – 8), to lock said inserts in position (Fig 1 p. 3 14th paragraph…fixed within the casing above – 6…with the collaboration of at least one permanent magnet – 8 …).

Regarding Claim 5, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 4 and Navarra Pruna further discloses wherein said housing extends to the end of the support farthest from a shaft [rule – 1 forming a shaft: figure 4] (Figs. 3, 4 pp. 1 - 2 abstract, 10th paragraph… rule provided in it upper extremity of a slot – 6 open frontally and laterally…; …said rule has at its upper end with…casing, which is tightly housed, fully occupying said slot…).

Regarding Claim 6, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 5 and Navarra Pruna further discloses wherein said locking element is placed centered in said housing (Figs. 3, 4 – centered see fig. 4;  p. 3 14th paragraph …with the collaboration of at least one permanent magnet – 8 which avoids leaving the housing…).
			
    PNG
    media_image3.png
    488
    198
    media_image3.png
    Greyscale


Regarding Claim 7, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 5 and Navarra Pruna further discloses wherein said inserts comprise a cavity complementary to said locking element (Fig 3. p. 3 14th paragraph…a recess – 6…integrally occupied by a variable number of digits…and being fixed within the casing above...).

Regarding Claim 8, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 1 and Navarra Pruna further discloses wherein the marking element (Fig.1, p. 3 15th paragraph marker – 1) comprises two or more interchangeable inserts (p. 1 abstract …rule provided in its upper extremity of a slot – 6 open frontally and laterally, in which a plurality of digits – 7 play). 

Regarding Claim 12, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 1 and Navarra Pruna further discloses a storage element for the interchangeable inserts (Fig. 1 p.2 10th paragraph …said rule – 1  has at its upper end with an also parallelepipedic casing, which is tightly housed, fully occupying said slot, a variable number of digits – 7…).

Regarding Claim 13, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 12 and Navarra Pruna further discloses said storage element (Figs. 1, 3 p.3 14th paragraph recess – 6) comprises a storage area with a profile complementary to the cavity of each interchangeable insert (Figs. 3, 4 p. 3 14th paragraph …a recess – 6, also rectangular prismatic, open top and side and integrally occupied by a variable number of digits – 7, also prismatic-rectangular…).

Regarding Claim 14, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 4 and Navarra Pruna further discloses wherein the locking element, the handling tool [see U.S.C. § 112(b) rejection above] and/or the storage element comprises one or more magnets (p. abstract …the rule – 1 moves axially with the mold open, to a situation of direct accessibility for said digits – 7, easily detachable when fixed to the rule – 1 by means of at least one permanent magnet – 8…).

Regarding Claim 15, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 1 and Navarra Pruna further discloses wherein said marking element is movable between a use position and a position for removal and placement of the interchangeable inserts (Figs. 6-8 pp. 3-4 15th paragraph …marker is held stationary …until the limit situation of opening the mold shown in figure 7 , in which the digits – 7  remain within the housing preventing them out of it …additional displacement of the ejector plate – 4,…figure 8… for the digits – 7 can escape for exchange…).

	Regarding Claim 16, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 1 and Wilson further discloses that the handling tool includes a first portion extending in a longitudinal direction of the handling tool (Fig. 6 Col. 4 ll. 3- 5 bars – 30 extend generally longitudinally parallel to each other and in side by side relationship to each other)  and 
	a second portion extending in the longitudinal direction, the stop of the handling tool being connected to the second portion (Fig. 6 Col. 4 ll. 8- 12 ...second end portions of the bars are in engagement with the abutment surface – 43)  and 
	having a length sufficiently short to expose a cavity of each of the interchangeable inserts that are retained in the recess (Figs. 6, 7 Col. 4 ll. 14-17 bars provided with first and second longitudinally spaced die portions – 70, 71 ...tapered wall portion – 73 cavity is between spaced die portions ). See Fig. 6 below. 

	Regarding Claim 17, the combination of Navarra Pruna and Wilson disclose all the limitations of Claim 1 and Wilson further discloses the handling tool includes a first portion having a first length in a longitudinal direction of the handling tool (Fig. 6 Col. 4 ll. 3- 5 bars – 30 extend generally longitudinally parallel to each other and in side by side relationship to each other)  and a second portion having a second length in the longitudinal direction (Fig. 6 Col. 4 ll. 8- 12 ...second end portions of the bars are in engagement with the abutment surface – 43), the stop of the handling tool having a third length in the longitudinal direction (Figs. 2, 6 Col. 4 ll. 8-12 ...bars are in engagement with the abutment surface – 43 slots – 34-36), and the first length is greater than a sum of the second length and the third length – See Fig. 6 below for relative lengths.

    PNG
    media_image4.png
    827
    1245
    media_image4.png
    Greyscale




Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712